Reasons for Allowance
Claim 1, none of the prior art of record teaches alone or in combination the limitation “after a lowest black display line of the black belts reaches an end portion of the screen of the display panel, the number of black belts continues to decrease.” 

Claim 2, none of the prior art of record teaches alone or in combination the limitation “wherein the controller is configured to generate the image signals by multiplying the display data by a luminosity adjustment factor, the luminosity adjustment factor is a positive real number which is less than or equal to one, and is acquired by substituting the power consumption of one previous frame calculated using the entire display data externally supplied to a decreasing function.” 
	
Claims 3-19 are dependent upon claim 2 and is allow for the reasons set forth above in claim 2.

	Claim 20 is similar to claim 1 and is thus allowed for the reason set forth above in claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/Primary Examiner, Art Unit 2691